 WESTERN NEBRASKA TRANSPORT SERVICE DIV., ETC.301managerial employees, professionals, and supervisors as defined in theAct and employees covered by existing collective-bargainingagreements.[Text of Direction of Election omitted from publication.]Western Nebraska Transport Service Division of ConsolidatedFreightwaysandGeneral Teamsters and Truck Drivers Help-ers,Warehousemen Local 950, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Petitioner.Case No. 17-RC-3875. August27, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, an original hearing and a reopened hearing wereheld before Hearing Officer Harold L. Hudson. The Hearing Officer'srulings made at the hearings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) and Section 2(6) and (7) of the Act.4.The Employer, engaged in hauling and distributing crude oiland petroleum products in western Nebraska, owns one tractor andone trailer operated by a full-time and a regular part-time driver,both of whom are concededly its employees. It also uses truckingequipment and drivers supplied by equipment lessors.The Peti-tioner seeks a unit of the truckdrivers, including the two concededemployees and the lease drivers supplied by the equipment lessors.'The Employer raises an issue as to whether the lease drivers areproperly included in the Petitioner's unit as employees of theEmployer.The Employer's OperationsBefore May 21, 1961, Earl Houk, one of the equipment lessorsherein, operated a business known as Western Nebraska TransportService, herein called Western, which was engaged in hauling crudeThere is no dispute as to the exclusion of equipment lessors who drive leased equipment.144 NLRB No. 36. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDoil from wellheads and pipeline terminals to bulk storage facilities,pursuant to certificates of convenience and necessity issued by theInterstate Commerce Commission and the Nebraska State RailwayCommission.Houk leased trucking equipment from Leo K. Meyer,D. V. Thompson, R. A. Van Hansen, and Frank Woodrow, the other4 equipment lessors in this proceeding.These four also hired driversand supplied them to Houk to operate their leased equipment.OnMay 21, 1961, the Employer purchased Western from Houk, acquiredHouk's operating certificates, and undertook to service IIouk's formerterritory by using equipment leased from, and drivers furnished by,the five equipment lessors herein, pursuant to the equipment leasesdescribed below.The acquisition involved the purchase from Houkof 7 tractors and 12 trailer units ; the Employer sold some of theseitems outright to the equipment lessors; 4 pieces were sold underchattelmortgage to 1 unidentified lessor.The Western operation is under the general direction of R. S.Gibson, the district manager for the Employer's Rocky Mountaindivision, and is conducted from three terminals, at Scottsbluff, Sidney,and Harrisburg, Nebraska. Zeiler, an accountant for the Employer,dispatches drivers at the Scottsbluff terminal.He exercises super-visory authority over the Employer's employees, including the powerto hire or discharge or effectively to recommend the same, and hisgeneral authority extends to all terminals.The drivers he dispatchesinclude the Employer's two concede) employees, the lease driversupplied by lessor Houk, and lessor Van Hausen who also drives 2When dispatching, he directs and orders their operations and exer-cises "domination and control"' over their activities and time of em-ployment.LessorMeyer dispatches at the Sidney terminal, andlessorThompson, described as the "operator" or "manager" of theHarrisburg terminal, dispatches at that location, they receive sep-arate remuneration from the Employer for this service.Thompsonand Meyer, in their roles as dispatchers, are described by DistrictManager Gibson as "supervising under my general direction andMr. Zeiler's general direction the operation of the trucks they leasethrough us, including the drivers," and that the Employer considersthem as its supervisory personnel "in a general manner."The LeasesStandard lease forms that meet ICC requirements cover the leasingof equipment intended for the Employer's use in interstate commerce;other leases approved by the Nebraska State Railway Commission(herein called NSCR) cover the leasing of equipment intended foruse in intrastate commerce.2As noted below, VanHansen leasesto the Employer one tractor, to which the Employerattaches its trailer. WESTERN NEBRASKA TRANSPORT SERVICE DIV.,ETC.303The ICC leases place the leased equipment under the possession,control, and use of the lessee, who assumes full responsibility in re-spect to the equipment it is operating, to the public, the shippers, andthe ICC.The lessee is to assure that "before any person other thana regular employee of the authorized carrier" is assigned to drivethe equipment, the lessee shall make certain that the driver shallmeet certain safety requirements therein set forth and shall requirethat the driver furnish a certificate of physical examination.Thelessor is to maintain and service the equipment at its expense.Thelessee pays the driver for his services, withholds any withholdingor social security tax required by the U.S. Government, and main-tains a record of each trip made by the equipment.The NSRC leases place the equipment under the exclusive directionand control of the lessee and further provide that the lease drivers areto be considered the lessee's employees and that the lessee shall paytheir wages with the usual deductions for taxes, insurance, etc., thecost of which items is to be transferred to the lessors as deductionsfrom the rental payments. The lessors are to pay for equipment serviceand maintenance.The LessorsEarlHoukleases the Employer's Scottsbluff, Nebraska, head-quarters to the Employer, retaining office space which he uses in con-nection with a separate petroleum haulage business of his own.Whenoperating this business, known as National Leasing Corporation, he be-comes a customer of the Employer, who hauls for him either with itsown equipment or with leased equipment.When Houk sold his busi-ness to the Employer, he retained two units which he leases to theEmployer, one unit to be used as a spare when the other is not inoperation.As noted above, Zeiler, the Employer's dispatcher, dis-patches the driver hired by Houk to operate his leased equipment. TheEmployer's part-time driver frequently drives Houk's leased equip-ment, as well as other equipment of Houk's not under lease. Houk doesnot drive.Leo K. Meyerhas five tractors and five trailers under leaseto the Employer.He has been in the trucking business for 12 yearsand solicited the Employer's accounts for the past 8 years.As notedabove, he dispatches at the Employer's Sidney terminal.He providestwo drivers for the leased equipment and also drives his equipment.D. V. Thompson,an incorporated lessor known as Clear Creek Trans-portation, Inc., supplies the Employer with four drivers for his leasedequipment; he drives only occasionally.As noted above, he dispatchesat the Employer's Harrisburg terminal.R. A. Van Hansendrives hisown tractor, for which the Employer supplies the trailer. If he needsan additional driver, he and the Employer select one by mutual con-sent; the Employer, however, has the final say over the hire of such 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver.Zeiler, the Employer's dispatcher, dispatches Van Hausen'sdriver and exerts control over his driving time, his destination, andthe customers he serves.Frank Woodrowfurnishes no drivers, butdrives his leased equipment.He "swaps" his ICC franchise with thatof the Employer, for which he receives 100 percent of the gross rentalincome from his leased equipment.Were he to hire a driver, the choicewould be subject to the Employer's approval.The equipment lessors maintain physical possession of the leasedequipment and maintain and service it, as required by the lease agree-ments, selecting their own repair stations and sources of supply. Theypay all license fees.They hire lease drivers and determine their wages,hours of work, and vacations; however, the Employer has ultimate con-trol over the hire of all drivers of leased equipment and over theselection of their vacation dates. It further appears that the Employercan effectively order lessors to lay off personnel when not needed.The Employer, as required by the leases, pays the drivers' wages bycheck and deducts therefrom insurance, tax, and other deductions andwithholdings.The facts of this case clearly show that both the equipment lessorsand the Employer have a considerable interest in, and exercise a degreeof control over, the use of the leased equipment herein by the Em-ployer under the leases.This duality of control arises from the ex-ercise of day-to-day control over the leased drivers by equipmentlessors, on the one hand, and what we consider to be the more basicultimate control of their employment which the Employer daily exer-cises over these drivers, on the other.The NSRC leases specificallydescribe lease drivers as employees of the Employer and all of theleases accord the Employer full possession and control of the leasedequipment.The Employer's approval of the lease drivers' hire isessential and it is the Employer's responsibility to secure drivers whomeet prescribed health and safety standards.The Employer dis-patches lease drivers, through its Employer-hired dispatcher, orthrough equipment lessors acting under its general supervision.TheEmployer is responsible for the payment of all drivers' wages, fordeductions therefrom, the establishment of insurance and workmen'scompensation programs in their behalf, and the keeping of records forthese purposes.And, finally, the Employer controls the time anddestination of its deliveries and has authority to effectively order thelayoff of lease drivers when not needed.All of the above factors support the finding, which we hereinbelowmake, that the lease drivers are employees of the Employer.'Further support for this finding arises from the fact that the leasedrivers, as a group, devote virtually all of their time to driving for theSN L R.B. v. Nu-Oar Carrler8,Inc.,88 NLRB 75, enfd.189 F.2d 756(C.A. 3), cert.denied, 342 U.S. 919;Denton Truck Linea,Inc.,143 NLRB 1372. WESTERN NEBRASKA TRANSPORT SERVICE DIV., ETC.305Employer and have essentially the same interests as the Employer'sconceded employees.The Board has previously emphasized the du-ality of functions of equipment lessors who also drive their ownequipment, stressing the fact that although they, as owners of andinvestors in their own equipment, are unlike regular employees, theyare nevertheless, as drivers of equipment, substantially similar toother drivers in functions and employee interests, and to that extentmay themselves properly be considered as employees of the equipmentlessee.4In the instant case, no dispute arises as to the lessor-drivers.It is evident that the lease drivers are primarily interested in drivingfor the Employer and are subject to its control, just as are the Em-ployer's conceded employees.The cited cases thus,a fortiori,supportour finding therein that an employer-employee relationship exists be-tween the lease drivers and the Employer.Accordingly, we concludethat the lease drivers are employees of the Employer, within the mean-ing of the Act.We find that the Employer's drivers, excluding lessor drivers, officeclerical employees, sales employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.[Text of Direction of Election omitted from publication.]MEMBERSBODGERS'andLEEDOM,dissenting:We disagree with our colleagues' holding that the drivers of thelease equipment are employees of Western Nebraska, the lessee of thatequipment. In our view, the lessors of the equipment are independentcontractors, and the drivers who are hired by the lessor to operate theequipment are his employees and not employees of the lessee.As to the status of the lessors, the record shows the following : Thelessors' remuneration is dependent on the gross income they receivefrom the use of their leased equipment; and their profits grow in pro-portion to the manner in which they are able to expand the lessee'sservice area.They have a considerable investment in money, time,and experience in their leased equipment and, in apparent recognitionthereof, the lessees accord them as much latitude as possible in theiroperations under the leases.The lessors, one of whom is incorporated,have for years developed or serviced the territory or accounts nowhandled by the lessee, and one of them receives in excess of $50,000 ayear in rental under his lease agreement with the lessee.Four of thefive lessors receive rental payments in the amount of 90 percent ofgross income from the rented equipment, while the fifth receives 100percent of the gross income, inasmuch as his rental arrangement per-& Lyon Van,&Storage Co., etc.,123 NLRB 734,744-745;Hoster Supply Company,109NLRB466;Deaton Truck L4nes,Inc., supra. 306DECISIONSOF NATIONALLABOR RELATIONS BOARDmits him and the lessee to trade the use of their franchise territory.Although lessors receive a "wage" for driving, the amount of their"wage" is purely arbitrary, as in any event it is deducted from theirmonthly rental check.We are convinced that the above entrepre-neurial aspects of the relationship establish, consistently with courtand Board authority, that the equipmentlessors areindependent con-tractors,' and we would so find.Consistent with their independent contractor status, the equipmentlessors perform all day-to-day hiring of the lease drivers, regulatetheir hours of employment, and alone negotiate, determine, and paythe cost of their wages and vacations.The lessee's control over thelease drivers' operations is limited to routine instructions as to thetime and place of delivery and to exhortations as to driver courtesy.The lessee provides no booklet of company policies for drivers, doesnot issue driver orders, or in anywise control the lease drivers' routesormanner of equipment operation. In these circumstances, it isclear that the lessors and not thelessees standin the relationship ofemployer to the drivers of ]eased equipment.Accordingly, we findthat the lease drivers are employees of the equipment lessors whohired them, and not employees of thelessee.'The equities, we believe, strongly support our position.The lesseepays a substantial amount of its gross income to secure rental equip-ment and drivers.The rental arrangements consist of bona fideleases 7 with equipment lessors who as businessmen protect their sub-stantial investment in equipment and labor through the continualexercise of primary control over the equipment and over the hire,hours of work, pay, and operations of their leased drivers. In suchcircumstances, we perceive no equitable justification for a decisionwhich, by its own fiat, would impose on the equipment lessors, noteven parties to this proceeding, the burden of becoming involuntarybargaining agents for the lessee and would require the lessee to as-sume the burden of a labor force which it has no desire to employ.For the foregoing reasons, we would exclude the lease equipmentdrivers from the appropriate unit herein on the ground that theyare not thelessee's employees.6Greyvan Lines,Inc v. Harrison,156 F. 2d 412(CA. 7), affd.subnom.U.S v. Silk,331 U.S 704;U.S.v.Mutual Trucking Company,141 F. 2d 655(C A. 6) ; andNationalVan Lines,Inc. v. N.LR B,273 F. 2d 402(C.A. 7), setting aside 123 NLRB 1272;PureSeal DairyCompany,135 NLRB76;Hugh Major Truck Service,124 NLRB 1387; Bob,Inc,116 NLRB 1931;Chemical Tank Lines,Inc.,115 NLRB 221;De Hart Motor Lines.Inc,111' NLRB1252;Cement Transport,Inc.,111 NLRB 175;Eldon Miller,Inc.,107NLRB 557;Malone Freight Lines, Inc,107 NLRB 501;Chauffeurs, Teamsters, Ware-housenien S Helpers Local Union No. 135, etc.(Hoosier Petroleum Company, Inc.),106NLRB629, andOklahoma Trailer Convoy,Inc,99 NLRB 1019.6U.S v Mutual Trucking Company, supra;Oklahoma Trailer Convoy,supra;CementTransport,Inc, supra;De Hart Motor Lines,Inc., supra;Chemical Tank Lines,Inc, supra7Compare these leases with the highly artificial so-called leasesinN L R.B v Nu-Ca?Carriers,88 NLRB 75,enfd. 189 F. 2d 756(C.A. 3), cert. denied,342 US 919, on thebasis of which both the court and the Board reached a result contraryto that of theother cited cases.